Title: Thomas Jefferson to Stephen Cathalan, [before 6 June 1817]
From: Jefferson, Thomas
To: Cathalan, Stephen (Etienne)


            
              
                Dear Sir
                Monticello June 6. 17 before 6 June 1817
              
              My last to you was of Feb. 1. 16. since which I have recieved your several favors of Feb. 15. Mar. 19. June 1. 4. 19. & July 12. & the several parcels of wine & Maccaroni, came safe to hand. all of them were good; but those particularly esteemed for daily use are the Nice, Ledanon & Roussillon. the Nice de Bellet is superlatively fine, for which I am particularly obliged to M. Spreafico. the vin de Ledanon too is excellent, and the Roussillon of M. Durand very good. this last will be most sought for from this quarter, as being lower priced, & more adapted to the taste of this country, artificially created by our long restraint under the English government to the strong wines of Portugal and Spain. the Ledanon recalled to my memory what I had drunk at your table 30. years ago, and I am as partial to it now as then. the return of the first swallow, just now seen, reminds me that the season is now arrived when the provision of another year should be attended to. I therefore am now directing a remittance to mr Vaughan, my friend and correspondent at Philadelphia, requesting him to transmit 200. Dollars of it for myself and 65. Dollars for my grandson Thomas Jefferson Randolph, either to yourself directly, or to place it at Paris at your command. when you shall have recieved it, I will pray you to procure for me the wines and other articles stated in the invoice inclosed, and to extend your kindness to my grandson also, who is this day leaving us with his wife and child to commence separate housekeeping, and prays me to present him to your good offices. I do it with the greater satisfaction, because I can conscientiously assure you of his most solid integrity honor and diligence. when I shall be no more, all my affairs will be left in his hands. I state his invoice separately, and will pray you to have his parcels separately packed, that we may each know our own. in your letter of June 19. you remind me of mr Bergasse’s former establishment at Marseilles, and that his son continues the business of compounding the wines of the country in imitation of others, and particularly that he can furnish the quality of Bordeaux claret at a franc per bottle, box included, and 3. years old. it is this which my grandson asks for, on my assurance to him that mr Bergasse’s imitations were perfect, of which I had tasted several, and that they contained not a drop of any thing but the pure juice of the grape. if you will have the goodness to have my parcels marked  & his  they will be taken care of by the way as if they were all mine, and will still be easily separated when they come to our hands. Address them to the Collector of the Customs of any port from Boston to the Chesapeake, but be so good as to send them all together, in the same vessel, that I have may have occasion to transact with a single collector only. our distance from the sea-port towns, and little communication with them, renders the multiplication of transactions with them very troublesome, tedious & uncertain.   Not knowing exactly what these articles may cost, should they exceed the remittance, dock the excess off of my invoice; and should they cost less than the remittance, carry the balance on to the next year’s account.   there is a number of my friends who have tasted these wines at my table, and are so much pleased with their qualities and prices that they are about forming a company, and engaging an agent in Richmond, to import for them once a year what each shall direct. I have promised, when their association is made up, to recommend their agent to you, & to warrant them faithful supplies.   Our new President, Colo Monroe, has asked from me some information as to the wines I would recommend for his table and how to get them. I recommended to him the vin blanc liqoureux d’Hermitage de M.  Jourdans, the Ledanon, the Roussillon de M. Durand; and the Nice de Bellet of M. Sasserno, and that he should get them thro’ you, as best knowing the particular qualities to which I refer. I am anxious to introduce here these fine wines in place of the alcoholic wines of Spain and Portugal; and the universal approbation of all who taste them at my table will, I am persuaded, turn by degrees the current of demand from this part of our country, and that it will continue to spread de proche en proche. the delicacy and innocence of these wines will change the habit from the coarse & inebriating kinds hitherto only known here. my own annual demand will generally be about what it is this year; the President’s propably probably the double or treble. the wine of M. Jourdan being chiefly for a bonne bouche, I shall still ask for it occasionally.
              In my letter recommending wines to the President, I propose to him the naming young mr Sasserno our Consul at Nice. the fear is that he may consider our commerce with that port as too inconsiderable to justify the placing a consul there. I wish I were able to state to him the nature of that commerce, & how many of our vessels may touch there of a year.
              On the arrival of the Nice wine at Alexandria I wrote to request the Collector to get your Acquit à Caution discharged by the signature of the French Consul there, and to inclose it to me. he informed me there was no French Consul there then, but that there would soon be one and that I might rely on his sending you a due discharge of the Acquit a Caution. I hope this has been done, and that on discontinuing the freedom of your port, the reciept and reshipment of foreign articles hereafter will be put on the easy footing it is in England & in this country. it is much easier to insulate the few foreign goods arriving for re-exportation, than the whole city from the country to which it belongs.
              The immortal flowers arrived safe, and we placed the garland on the head of Genl Washington’s bust, in our Dining-room. we thank you for them, and for the offer to send the living plant. but this is all but impossible. it would have three distinct water-voyages to get to this place, besides waiting for opportunities in the custom house & warehouses, and, passing thro’ so many hands, it could not be expected that all would use the necessary diligence for preserving them in life: and when arrived, they could not stand our winter, the cold of which, descends sometimes to 14.° below zero of Reaumur. it would therefore be taking and giving a great deal of trouble, to result certainly in disappointment & regret.   I hope you will be able to make up and dispatch the wines Etc. by the 1st of September, that they may be sure to get to us before winter commences. earlier than that they might suffer by heat on the passage or in the warehouses: and if you can drop me a line of information on your reciept of this and of mr Vaughan’s remittance, it will place my mind at ease under the assurance of recieving my supplies.   Wishing all possible happiness to yourself & family, I salute you with unchanging friendship and respect.
              Th: Jefferson
            
            
              P.S. June 6. 17. since writing the preceding, which has laid by me some time, the President has called on me at Monticello; and I took that occasion of pressing on him the appointment of young mr Sasserno Consul at Nice: he consented, and asked me to give him his Christian name. on looking for it thro’ all your letters and those of mr Spreafico, it is never once mentioned. if you will be so good as to send it to me as soon as you recieve this, it may be in time here before the next meeting of the Senate, and so no time lost.
            
          